Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed. The closest prior art is Yeakey (U.S. 3,654,370) which teaches the preparation of polyether amines using a polyhydric alcohol but does not fairly teach or suggest the use of monohydric tetrahydrofurfuryl alcohol as an initiator.  
Tetrahydrofurfuryl alcohol is a known initiator for polyether synthesis but it is commonly found buried in a list of other known initiators in a wide variety of application fields without any special indication as to why it may be more preferred than any other. See Joch (U.S. 20100028582 ¶[0144], Lass (U.S. 6,426,414; Column 4 lines 60-67, Column 5 lines 1-5), De Groote (U.S. 2,602,059; Column 3 lines 1-35 )).  It is unclear how one of ordinary skill in the art would find it obvious to use this specific initiator out of these long lists of similar related starter compounds for polyether synthesis without the benefit of hindsight.
Zhao (WO2016140998 also as U.S. 20180023020 but reference made to the WIPO document) teaches hydrophilic polyetheramines which are initiated with a C1-C40 alkyl or C1-C40 phenol group and also discloses Yeakey (U.S. 3,654,370) above as a preparation method ¶[0025].   Note the tetrahydrofurfuryl alcohol would be a C5 heteroalkyl group and this may not be permitted under Zhao’s definition of alkyl ¶[0013] as aliphatic hydrocarbon is generally considered to only encompass carbon and hydrogen atoms.  Substituted and unsubstituted also generally refers to on the ring or compound rather than in the compound main chain or ring.  Zhao teaches many of the recited overall structures and process of Claims 1-7 but is directed to making lubricants.  This is a far cry from dispersants and pigment dispersions of the instant application.   Zhao is the inventor of the instant application which also deals with 
Benoit (U.S. 2,723,294) teaches polyether compounds that make a superior lubricant (Column 2 lines 58-70) when the polyether is made from a mixture of propylene oxide and pentene oxide. (Column 2 lines 40-55).  Benoit teaches this is done using a monohydroxy aliphatic alcohol as an initiator.  Benoit teaches multiple preferred alcohols including tetrahydrofurfurly alcohol which Benoit teaches “may be employed to advantage” when discussing five membered ring cyclic alcohols.  (Column 5 lines 35-70; in particular lines 50-55).  There is no teaching or suggestion as to what this advantage is and the preference is made in relation to the subspecies of five member cyclic alcohols rather than an overall preferred monohydroxy alcohol.   No amindation reaction is taught and it is unclear how the benefits of superior lubricity taught by Benoit would still be expected when a polyetheramine derived from the propylene / pentene oxide adduct were used as the polyether segment.  Considering that the benefits attributed to Benoit are to the polyether and not a polyetheramine derived thereof or the choice of starter compound for the polymerization, one of ordinary skill in the art would only be looking at Benoit to modify prior art concerning polyether polymerization using a tetrahydrofurfuryl alcohol using hindsight and also there is a lack of reasonable expectation of success in arriving at the suggested benefit.  This conclusion is even further supported specifically with respect to Zhao in that Zhao does not appear to be able to support the use of a C5 heteroalkyl group as discussed above, and, additionally, Zhao does not appear to support 3 as the starting compound (most likely from methanol).  Formula (1a) has the Z is C1-C40 teaching but does not appear to support copolymerization.  Therefore, it is unclear how one of ordinary skill in the art would arrive at the claimed invention using Zhao and Benoit without a hefty dose of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Christopher M Rodd/Primary Examiner, Art Unit 1766